     Case 3:19-cv-00296-CCC-MCC Document 70 Filed 02/03/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT HORDIS, VICTORIA                    :   CIVIL ACTION NO. 3:19-CV-296
HORDIS, and HORDIS FAMILY                  :
CABOT, L.P.,                               :   (Judge Conner)
                                           :
                    Plaintiffs             :
                                           :
             v.                            :
                                           :
CABOT OIL & GAS CORPORATION,               :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 3rd day of February, 2021, upon consideration of plaintiffs’

motion (Doc. 39) to dismiss, and the parties’ respective briefs in support of and

opposition to said motion, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that the motion (Doc. 39) is GRANTED and

defendant’s counterclaims are DISMISSED without prejudice.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
